Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 12, 2022

                                       No. 04-22-00800-CV

         IN THE INTEREST OF E.A.R., E.A.R., E.A.R. AND E.A.R., CHILDREN

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-00214
                       Honorable Linda A. Rodriguez, Judge Presiding


                                          ORDER
        This is an appeal from an order terminating appellant’s parental rights. The clerk’s and
reporter’s record were due December 8, 2022. Court reporter Katelyn Laird has filed a
notification of late reporter’s record, stating that she anticipates the reporter record will be filed
by December 12, 2022. We grant her request and order her to file the reporter’s record on or
before December 12, 2022.

       The clerk’s record has not been filed. We order the trial court clerk to file the record on
or before December 16, 2022.

       It is so ORDERED on December 12, 2022.

                                                              PER CURIAM

       ATTESTED TO: __________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT